      Case 1:20-cv-11110-PAE-DCF Document 22 Filed 07/26/21 Page 1 of 1




                                                           July 26, 2021

VIA ECF
Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                      Re: Jane Doe XXI v. Darren K. Indyke, et al.
                      Case No.: 1:20-cv-11110-PAE-DF

Dear Judge Freeman:

         Pursuant to the Court’s May 12, 2021 Order (ECF No. 19), Plaintiff and Defendants Darren
K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E. Epstein, jointly submit
this status report.

        Plaintiff is currently participating in the Epstein Victims’ Compensation Program (the
“Program”). Should Plaintiff resolve her claims against Defendants via the Program, the parties
will thereafter promptly discontinue this action with prejudice.

        To preserve the parties’ resources and in the interests of judicial economy, the parties
respectfully request that this case remain stayed at this time.

                                                           Respectfully submitted,

                                                           /s/ Jordan K. Merson

                                                           Jordan K. Merson

Cc:    Counsel of Record (via ECF)
